Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 02/15/22 has been received and entered. Application No. 17/006,974 of which claims 1-9 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 02/15/22, with respect to 112 rejections of claims 1-8 have been fully considered but are not persuasive. The rejections are maintained.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-9 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…communication device configured to…”, “receiver configured to…”, “processor configured to…”, “transmitter configured to…”, in claims 1, 2, 3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “…communication device configured to…”, “receiver configured to…”, “processor configured to…”, “transmitter configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although, Applicant points to the specification [0040], [0041], [0042], and [196] to describe ‘communication device’, the claim language and specification fail to describe and recite a corresponding structure, material, or acts to the functions of communication devices, receiver, processor, or transmitter. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brashers (U.S. PGPub 2018/0082296) in view of and Adluri (U.S. PGPub 2020/0134565).
As per claim 1, Brashers discloses a communication system comprising:
a first communication device configured to generate a transaction that includes a transaction identifier for identifying the transaction and at least one of agreement information for disclosure of personal information, and access information for the personal information, and to transmit the generated transaction; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See paras. 29-32, 88 and 124-129, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
a second communication device configured to generate a second block that includes the transaction received from the first communication device and a second hash value calculated from a first block having generated before generating the second block; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See paras. 29-32, 88 and 99, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
and a third communication device configured to write the second block to a distributed ledger.(See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See Figs. 1-2, paras. 32-34 and 40, wherein data services and metadata services are disclosed; as taught by Brashers.)
However, Brashers fails to disclose a plurality of first hash values calculated from each of a plurality of pieces of history information, and plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information.
On the other hand, Adluri teaches a plurality of first hash values calculated from each of a plurality of pieces of history information, and plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Adluri teachings in the Brashers system. Skilled artisan would have been motivated to incorporate the method for message transmission and retrieval using blockchain taught by Adluri in the Brashers system for using a distributed ledger for data handling.  In addition, both of the references (Brashers and Adluri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution.  This close relation between both of the references highly suggests an expectation of success. 

	As per claim 2, Brashers discloses a communication apparatus in the communication system the communication apparatus comprising: a receiver configured to receive a transaction including a transaction identifier for identifying the transaction, at least one of agreement information for disclosure of personal information, access information for the personal Information; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See paras. 29-32, 88 and 124-129, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
a processor configured to generate a second block that includes the
transaction and a second hash value being calculated from first block having generated
before generating the second block; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See paras. 29-32, 88 and 99, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
and a transmitter configured to transmit the second block. (See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See Figs. 1-2, paras. 32-34 and 40, wherein data services and metadata services are disclosed; as taught by Brashers.)
However, Brashers fails to disclose a plurality of first hash values calculated from each of a plurality of pieces of history information, and a plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information.
On the other hand, Adluri teaches a plurality of first hash values calculated from each of a plurality of pieces of history information, and a plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Adluri teachings in the Brashers system. Skilled artisan would have been motivated to incorporate the method for message transmission and retrieval using blockchain taught by Adluri in the Brashers system for using a distributed ledger for data handling.  In addition, both of the references (Brashers and Adluri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 3, Brashers discloses a communication apparatus in the communication system, the communication apparatus comprising: a processor configured to generate a first transaction; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See paras. 29-32, 88 and 124-129, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
and a transmitter configured to transmit the generated first transaction to another communication device. (See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See Figs. 1-2, paras. 32-34 and 40, wherein data services and metadata services are disclosed; as taught by Brashers.)
However, Brashers fails to disclose a transaction identifier for identifying the first transaction, a plurality of first hash values calculated from each of a plurality of pieces of history information, and a plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information including at least one of agreement information for disclosure of personal information, and access information for the personal information.
On the other hand, On the other hand, Adluri teaches a transaction identifier for identifying the first transaction, a plurality of first hash values calculated from each of a plurality of pieces of history information, and a plurality of history identifiers for identifying the history information, each of the plurality of pieces of history information including at least one of agreement information for disclosure of personal information, and access information for the personal information. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Adluri teachings in the Brashers system. Skilled artisan would have been motivated to incorporate the method for message transmission and retrieval using blockchain taught by Adluri in the Brashers system for using a distributed ledger for data handling.  In addition, both of the references (Brashers and Adluri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 4, the rejection of claim 3 is hereby incorporated by reference, Brashers fails to disclose wherein the history information is a hash value.
On the other hand, Adluri teaches wherein the history information is a hash value. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
See claim 3 for motivation above.

As per claim 5, the rejection of claim 3 is hereby incorporated by reference, Brashers fails to disclose wherein a receiver configured to receive a request to verify validity of history information, wherein the processor acquires a second transaction that includes a history identifier from any communication device in a network to which the other communication device belongs, based on the history identifier for identifying the history information that is requested to be verified, and determines, by comparing history information included in the second transaction with history information that is requested to be verified, that the history information is valid when the pieces of history information are the same.
On the other hand, Adluri teaches wherein a receiver configured to receive a request to verify validity of history information, (See Fig. 2A, paras. 9, 11-12, wherein validation information, transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed, also See paras. 32, 36, and 42, wherein validating processes are disclosed; as taught by Adluri.)
wherein the processor acquires a second transaction that includes a history identifier from any communication device in a network to which the other communication device belongs, based on the history identifier for identifying the history information that is requested to be verified, and determines, by comparing history information included in the second transaction with history information that is requested to be verified, that the history information is valid when the pieces of history information are the same. (See Fig. 2A, paras. 9, 11-12, wherein validation information, transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed, also See paras. 32, 36, and 42, wherein validating processes are disclosed; as taught by Adluri.)
See claim 3 for motivation above.

As per claim 6, the rejection of claim 3 is hereby incorporated by reference, the combination of Brashers and Adluri further discloses after a predetermined period of time has elapsed since the first transaction was generated, the processor generates a third transaction that is new transaction. (See paras. 32-34, wherein generating new record, also See paras. 114-121, a retention period is disclosed; as taught by Brashers.) 

As per claim 7, the rejection of claim 3 is hereby incorporated by reference, Brashers fails to disclose wherein the processor acquires, every time processing is generated in an application, history information regarding a history of the processing, and the processor, when a predetermined number or more of the pieces of history information are acquired, generates a forth transaction for the predetermined number of pieces of history information, the forth transaction is new transaction.
On the other hand, Adluri teaches wherein the processor acquires, every time processing is generated in an application, history information regarding a history of the processing, (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 23-24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
and the processor, when a predetermined number or more of the pieces of history information are acquired, generates a forth transaction for the predetermined number of pieces of history information, the forth transaction is new transaction. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 23-24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
See claim 3 for motivation above.

As per claim 8, the rejection of claim 3 is hereby incorporated by reference, Brashers fails to disclose wherein the processor determines whether to generate the first transaction that includes one piece of history information or to generate the first transaction that includes a plurality of pieces of history information, in accordance with a level of importance of the history information.
On the other hand, Adluri teaches wherein the processor determines whether to generate the first transaction that includes one piece of history information or to generate the first transaction that includes a plurality of pieces of history information, in accordance with a level of importance of the history information. (See paras. 8-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 23-24, 27-28, wherein message generator functions and hash values related to messages are disclosed, also See paras. 32, 36, and 42-45, wherein validating processes are disclosed; as taught by Adluri.)
See claim 3 for motivation above.

As per claim 9, Brashers discloses a communication method, comprising: generating a transaction that includes one transaction identifier for identifying a the transaction, at least one of agreement information for disclosure of personal information, access information for the personal information; (See Fig. 3, para. 8-10 and 72, wherein transactions and records information about each transaction are disclosed, also See paras. 29-32, 88 and 124-129, wherein transaction associated with hash/identifier and validity of transaction are disclosed; as taught by Brashers.)
and transmitting the generated transaction to another communication device. (See Fig. 11, paras. 11-14, 27-28, and 124, wherein maintaining distributed ledgers is disclosed, also See Figs. 1-2, paras. 32-34 and 40, wherein data services and metadata services are disclosed; as taught by Brashers.)
However, Brashers fails to disclose a plurality of first hash values calculated from each of a plurality of pieces of history information.
On the other hand, Adluri teaches a plurality of first hash values calculated from each of a plurality of pieces of history information. (See paras. 11-12, wherein transaction history information, messages and hash of messages and transaction information are disclosed, also See Fig. 1, paras. 24, 27-28, wherein message generator functions and hash values related to messages are disclosed; as taught by Adluri.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Adluri teachings in the Brashers system. Skilled artisan would have been motivated to incorporate the method for message transmission and retrieval using blockchain taught by Adluri in the Brashers system for using a distributed ledger for data handling.  In addition, both of the references (Brashers and Adluri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution.  This close relation between both of the references highly suggests an expectation of success. 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153